Where, after the granting of a total divorce, the former wife brings a rule for contempt against her former husband for the failure to pay stated temporary alimony previously awarded to *Page 324 
the wife and not paid pending the granting of a total divorce, and upon the hearing there is some evidence that, in making a settlement for alimony prior to taking the decree for total divorce, such settlement included the award for temporary alimony, the trial judge did not abuse his discretion in declining to hold the former husband in contempt and in declining to award attorney's fees for services in the contempt proceedings.
Judgment affirmed. All the Justices concur, except Bell, J., absent on account of illness.
                      No. 16348. OCTOBER 11, 1948.